Exhibit 10.38

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this 30th day of July, 2007, among Grantors listed on the signature pages hereof
(collectively, jointly and severally,“Grantors” and each individually
“Grantor”), and WELLS FARGO FOOTHILL, INC., as Agent for the Lender Group and
the Bank Product Providers (together with its successors and assigns in such
capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, Imaging Holdings Corp., a Delaware corporation (f/k/a Monotype Imaging
Holdings Corp.) (“Imaging Holdings”), Monotype Imaging Inc., a Delaware
corporation (f/k/a Monotype Imaging, Inc.) (“Administrative Borrower”),
International Typeface Corporation, a New York corporation (“Typeface” and
together with Administrative Borrower, the “Original Borrowers”), the lenders
party thereto (the “Original Lenders”) and Agent, entered into that certain
Credit Agreement dated of November 5, 2004 (as amended, restated, supplemented
or otherwise modified from time to time, the “Original Credit Agreement”);

WHEREAS, Imaging Holdings, the Original Borrowers, Agent and certain lenders
have decided to amend and restate the Original Credit Agreement;

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of July 30, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, including all exhibits and schedules thereto, the “Credit
Agreement”) among Monotype Imaging Holdings Inc., a Delaware corporation
(“Parent”), Imaging Holdings, Administrative Borrower, Typeface (Typeface,
together with Administrative Borrower and Imaging Holdings, individually a
“Borrower” and collectively, the “Borrowers”), the lenders party thereto (the
“Lenders”) and Agent, the Lender Group agreed to make certain financial
accommodations available to Borrowers from time to time pursuant to the terms
and conditions thereof;

WHEREAS, the members of Lender Group are willing to make financial
accommodations to Borrowers as provided in the Credit Agreement, but only upon
the condition, among others, that the Grantors shall have executed and delivered
to Agent, for the benefit of the Lender Group, that certain Security Agreement
dated as of November 5, 2004 (including all annexes, exhibits or schedules
thereto, as from time to time amended, restated, supplemented or otherwise
modified, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of Lender Group and the Bank Product
Providers, this Trademark Security Agreement.

NOW, THEREFORE, for and in consideration of the premises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement and/or the Credit
Agreement.

2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
grants to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a continuing first priority security interest in all of such
Grantor’s right, title and interest in, to and under the following, whether
presently existing or hereafter created or acquired (collectively, the
“Trademark Collateral”):



--------------------------------------------------------------------------------

(a) all of its Trademarks and rights in and to Trademark Intellectual Property
Licenses to which it is a party including those referred to on Schedule I
hereto;

(b) all extensions, modifications and renewals of the foregoing;

(c) all goodwill of the business connected with the use of, and symbolized by,
each Trademark; and

(d) all products and proceeds of the foregoing, including, without limitation,
any claim by such Grantor against third parties for past, present or future
(i) infringement or dilution of any Trademark, or (ii) injury to the goodwill
associated with any Trademark.

3. SECURITY AGREEMENT. The security interests granted pursuant to this Trademark
Security Agreement are granted in conjunction with the security interests
granted to Agent, for the benefit of the Lender Group and the Bank Product
Providers, pursuant to the Security Agreement. Each Grantor hereby acknowledges
and affirms that the rights and remedies of Agent with respect to the security
interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

4. AUTHORIZATION TO SUPPLEMENT. Grantors hereby authorize Agent unilaterally to
modify this Agreement by amending Schedule I to include any trademarks,
registrations, or applications therefor (including, without limitation,
extensions or renewals) which become part of the Trademark Collateral under the
Security Agreement. Notwithstanding the foregoing, no failure to so modify this
Trademark Security Agreement or amend Schedule I shall in any way affect,
invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

5. COUNTERPARTS. This Trademark Security Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
Any signatures delivered by a party by facsimile transmission or by e-mail
transmission shall be deemed an original signature hereto.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

GRANTOR:    

MONOTYPE IMAGING INC., a

Delaware corporation, as a Grantor

      By:   /s/ Jacqueline Arthur      

Name:

Title:

 

Jacqueline Arthur

Chief Financial Officer

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

GRANTOR:    

INTERNATIONAL TYPEFACE CORPORATION,

a New York corporation, as a Grantor

      By:   /s/ Jacqueline Arthur      

Name:

Title:

 

Jacqueline Arthur

Assistant Treasurer

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

GRANTOR:    

LINOTYPE CORP., a Delaware corporation,

as a Grantor

      By:   /s/ Jacqueline Arthur      

Name:

Title:

 

Jacqueline Arthur

Assistant Treasurer

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------

AGENT:    

WELLS FARGO FOOTHILL, INC.,

a California corporation, as Agent

      By:   /s/ David Sanchez      

Name:

Title:

 

David Sanchez

Vice President

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]

 